Citation Nr: 0636435	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1956.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim for 
service connection for a left elbow condition.  But in 
February 2003, the Board reopened his claim and granted 
service connection.  And upon receiving the case back from 
the Board for processing the award, the RO issued a decision 
in March 2003 assigning an initial 10 percent rating for the 
left elbow disability (degenerative changes, specifically) 
retroactively effective from May 24, 1985.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  See, too, Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997)

In August 2003, during the pendency of his appeal, the RO 
found clear and unmistakable error (CUE) in the effective 
date of the award and, therefore, assigned a new effective 
date of December 29, 2000, for the degenerative changes in 
the left elbow.  The veteran did not appeal that 
CUE determination or a subsequent July 7, 2004, RO decision 
that also granted service connection for ulnar neuropathy in 
his left elbow and assigned a separate 10 percent rating for 
this additional disability also effective December 29, 2000.  
See 38 C.F.R. § 20.200 (2006).

In June 2005, the Board remanded the claim concerning the 10 
percent rating for the degenerative changes to the RO (via 
the Appeals Management Center (AMC)) for further development 
and consideration.  Regrettably, additional development is 
needed for proper adjudication of the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received July 2006, the veteran submitted 
additional private medical evidence, dated February 2006, 
which has not been considered in any prior decision by the 
RO.  The veteran did not, however, waive his right to have 
this additional evidence initially considered by the RO.  See 
Disabled American Veterans v. Principi, 327 F. 3d. 1339 (Fed. 
Cir. 2003); see also 38 C.F.R. § 20.1304(c) (2006).

In addition, the veteran requested a "personal" hearing at 
the RO, and a teleconference hearing with the Board prior to 
further action on his claim.  As such, this case must be 
returned to the RO to arrange for the requested hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  The Board notes that 38 C.F.R. 
§ 20.703 provides that appellant may request "a" hearing 
before the Board.

In addition, The notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's August 2005 letter to the veteran does 
not properly advise him of the evidence that is necessary to 
substantiate an earlier effective date, should an increase 
for his claim be granted.  Id.; 38 C.F.R. § 3.159 (2006).

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is assigned for his left elbow condition.  Such notice 
should also include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date for the claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for increased 
rating for degenerative changes of the 
left elbow.  Such letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
a left elbow condition since February 
2006.  After securing the necessary 
release, the RO should obtain these 
records.

3.  After obtaining written clarification 
from the veteran, the RO should schedule 
the veteran for either a Travel Board or a 
videoconference hearing.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



